DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Formal Matters
Applicant’s amendment and response dated 2/7/2022, which amended claim 1, and added new claims 24-27, has been entered.  Claims 1, 3, 5-8, 16 and 19-27 are pending.  Claims 2, 4, 9-15, 17 and 18 were previously cancelled.  Claims 1, 3, 5-8, 16 and 19-27 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Interpretation
With regard to claim 1, the claim indicates “to form a coating on the preformed first structure”  which is directed to an intended result and is not given weight when it simply expresses the intended result of a process step positively recited (see MPEP § 2111.04).  
With regard to the optional limitation in claim 1 (i.e., see step (e)), the broadest reasonable interpretation for claim 1 is that the optional limitation is not present and does not further limit the claim.  However, if such an element is present in the art, it will be noted.  
Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7 and 19-23 remain rejected and new claims 24-27 are rejected under 35 U.S.C. § 103 as obvious over Rolle et al. (U.S. PGPUB 2011/0033927; 2/10/2011), taken in view of Kolesky et al. (Advanced Materials, Vol. 25, pp. 3124-3130; electronically available on 2/18/2014).  
Regarding claims 1, 5-7, 19, 20, 23, 24 and 26, Rolle teaches methods for generating small diameter tissue engineered blood vessels (i.e., an artificial tissue model) through direct cell seeding onto tubular templates or mandrels (i.e., coating a preformed first structure; Abstract). 
Rolle teaches that cells were directly seeded onto tubular mandrels using a non-adhesive v-shaped chamber (paragraphs 26 and 46; Figs. 1 and 10).  The tubular mandrels (e.g., fibrin microthreads, collagen coated tubes, mandrels; i.e., preformed first structures consisting of biomaterials; the structure is not branched) can be made of any suitable material for cells to adhere to which will degrade over time, leaving a lumen (paragraphs 26 and 46).  Rolle teaches that fibrin microthreads were used as tubular mandrels which were anchored in v-shaped chambers cast from agarose, where cells do not adhere to agarose, therefore the seeded cells are compelled to attach only to the microthreads (paragraph 26; i.e., the coated first structure is not embedded with a gel prior to culturing).  
Rolle further teaches that cells (e.g., hMSCs or smooth muscle cells) are added (e.g., pipetted; interpreted as a type of spray or deposition method) to the channels, where the cells were allowed to seed onto the microthreads (paragraphs 32 and 52; i.e., the preformed first structure is coated with cells; i.e., complete sheathing of the composition preformed first structure).  
For long term culture, the cell (e.g., hMSCs or smooth muscle cells) solution was aspirated from the channel post seeding, the sample rinsed in PBS to make sure that only the attached cells (during seeding) are cultured whereas the clinging and loosely attached cells are washed off (paragraph 33).  Each sample was then secured into a well with fresh media and then cultured to confluency for three, five and seven days (paragraphs 33 and 44; the cell coated first preformed structure is cultured; culturing a coated first structure obtained from the coating step to form a supply structure,).  After culture, Rolle teaches removing the seeded mandrels from the v-shaped agarose chambers within forceps and scissors (paragraph 35; removal of the first structure from the supply structure after cultivation).
Rolle also teaches that cells (rat aortic muscle cells) were directly seeded and cultured (over 14 days) on a collagen-coated tubular mandrel to form engineered tissue tubes (i.e., culturing a coated first structure obtained from the coating step to form a supply structure,) which were harvested from the mandrel support (paragraphs 46-58; Figs. 10a-c, 17 and 19a-e; removal of the first structure from the supply structure after cultivation). 
Rolle teaches the cultured cells (e.g., hMSCs or smooth muscle cells) formed multi-layers (i.e., different regions or structures), where there was a simultaneous increase in the wall thickness observed by the increment in attached cell layers around the microthread (paragraphs 44 and 52; i.e., culturing a coated first structure obtained from the coating step to form a supply structure,).  
As noted, Rolle teaches seeding and culturing cells onto the microthread and collagen-coated tubular mandrels.  It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat an additional coating step in order to provide additional cells to the structure since such applications of additional cell culture techniques of seeding and culturing of added cells are widely known and can be repeated as needed.  In view of the above, the repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
In view of the above, Rolle teaches a microvascular tissue model where cells (e.g., hMSCs or smooth muscle cells, which are vessel forming cells) are seeded (coated) via pipette (interpreted as a type of spray or deposition method) onto a preformed structured to produce (obtain) a coated first structure with vessel forming cells.  Further, Rolle teaches culturing the coated first structure (without embedding the first structure prior to culturing) to form a supply structure (i.e., culturing a coated first structure obtained from the coating step to form a supply structure).
Although Rolle teaches the tubular mandrels can be made of any suitable material for cells to adhere to, Rolle does not specifically teach that the mandrel  (i.e., a preformed first structure) is a removable thermoreversible material.  Additionally, Rolle does not teach printing a composition containing live cells to the supply structure via 3D printing or explicitly teaches that the composition has an inner layer containing endothelial cells and an outer layer of fibroblasts. 
Regarding claims 1 and 27 and the preformed first structure is a removable thermoreversible material, Kolesky teaches the use of thermally reversible gelation biomaterials within vascularized heterogeneous cell laden tissue constructs (page 3124, column 2, paragraph 3; Fig. 1).  Kolesky teaches a synthesized gelatin methacrylate (GelMA; a denatured collagen) for use as a bulk matrix and cell carrier, where physical gelation arises from the assembly of intermolecular triple helices that possess a structure similar to collagen (page 3125, column 1, paragraph 2; Fig.1b).  By varying the concentration, degree of methacrylation, and temperature, the shear yield stress and elastic modulus of aqueous GelMA systems can be systematically tuned (page 3125, column 1, paragraph 2).  Kolesky teaches that such a concentrated biomaterial can be produced by dissolving 15 wt/v% GelMA in cell culture media, where above approximately 23 °C, the material has a low viscosity and upon cooling below 23 °C, gelation occurs yielding a clear, viscoelastic matrix material with increased elasticity with decreasing temperatures (page 3125, column 2, paragraph 2).  Kolesky teaches that the same aqueous GelMA system was used with cells (fibroblasts), where studies have shown that cells adhere, remodel, and migrate through GelMA, where the addition of cells does not significantly alter the temperature at which gelation ensues over the temperature range of interest (i.e., 2 °C to 40 °C; page 3125, column 2, paragraph 2).  
Kolesky also teaches a thermoreversible biologically inert biomaterial composed of Pluronic F127 that can be easily removed under mild conditions (page 3124, column 2, paragraph 3; Fig. 1).  This material undergoes thermally reversible gelation above a critical micelle concentration (CMC ≈ 21 wt%) and temperature, which decreases from approximately 10 °C to 4 °C as the PEO-PPO-PEO concentration increases above the CMC conditions (page 3124, column 2, paragraph 3; Fig. 1).  Below 4 °C, the material liquefies and its elasticity decreases by several orders of magnitude, thereby facilitating its removal from the tissue constructs (page 3125, column 1, paragraph 1; Fig. 1).  
Kolesky teaches that differences in thermally reversible gelation observed for the Pluronic F127, pure GelMA, and cell-laden GelMA biomaterials give rise to three distinct processing windows, where between approximately 4 °C and 22 °C, each biomaterial is stiff and exhibits a solid-like response (page 3126, column 1, paragraph 1).  At temperatures above ≥ 22 °C, the Pluronic F127 fugitive ink is stiff and solid-like while the pure and cell-laden GelMA biomaterials are liquids that flow readily (page 3126, column 1, paragraph 1).  Below 4 °C, the Pluronic F127 is a liquid that flows readily, while the pure and cell-laden GelMA materials  are stiff and solid-like (page 3126, column 1, paragraph 1).  
That is, Kolesky teaches that it was known in the art to utilize thermoreversible biomaterials to produce structures within a tissue construct that when necessary, the biomaterial can be subsequently be removed by its thermoreversible properties.
Regarding claim 1 and that the composition comprising living cells is applied by a 3D printing method in step (d), Kolesky teaches state-of-the-art bioprinting technologies for vascularized heterogeneous cell laden tissue constructs and focuses on a new 3D bioprinting method for fabricating engineered tissue constructs replete with vasculature, multiple types of cells, and ECM (Title; page 3124, column 1, paragraph 3).  Kolesky teaches that to create intricate, heterogeneous structures, it requires the ability to precisely co‐print multiple materials in 3D (Scheme 1; page 3124, column 1, paragraph 3 i.e., below printing a composition containing living cells to an outer surface of the supply structure to obtain an artificial tissue model with a tissue structure and the supply structure): 

    PNG
    media_image1.png
    470
    1007
    media_image1.png
    Greyscale


Kolesky teaches of known 3D bioprinting methods including a custom‐designed, large‐area 3D bioprinter (page 3124, column 2, paragraph 1).  Kolesky also teaches different geometries and structures that mimic vascular network designs that can be available by 3D bioprinting (Fig. 2):

    PNG
    media_image2.png
    906
    1164
    media_image2.png
    Greyscale

Kolesky also teaches to fabricate engineered tissue constructs replete with blood vessels, multiple types of cells, and ECM, such tissue constructs, 3D heterogeneous structures of varying design were printed (page 3127, column 1, paragraph 2).  
Regarding claim 5, Kolesky teaches the use of cell-laden hydrogel inks where the ECM-like ink is a hydrogel ink made of denatured collagen (gelatin; page 3124, column 2, paragraph 2; page 3125, column 1, paragraph 2; applying the cells in a hydrogel).
Regarding claims 1, 24 and 25, Kolesky also teaches that cell laden inks and fugitive inks can be used in fabricating the engineered constructs (page 3124, column 2, paragraphs 2 and 3, page 3126, columns 1-2).  
Kolesky also teaches fabricating tissue constructs by co-printing the fugitive ink and cell-laden hydrogel ink (with neonatal dermal fibroblasts), then depositing pure hydrogel ink to fully encapsulate the printed features followed by photopolymerization to cross-link the hydrogel matrix (page 3127, column 1, paragraph 2).  Next, the fugitive ink is liquefied and removed from the 3D construct and the evacuated channels are endothelialized (page 3127, column 1, paragraph 2; i.e., the composition has an inner layer containing endothelial cells and an outer layer of fibroblasts; printing a composition containing living cells to an outer surface of the supply structure to obtain an artificial tissue model with a tissue structure and the supply structure).  Kolesky teaches that a 3D vasculature embedded within the tissue construct was observed (Fig. 3; i.e., as noted in Fig. 3b, 3D printing a composition containing living cells to an outer surface (e.g., green HNDF cells) of the supply structure to obtain an artificial tissue model with a tissue structure and the supply structure).
Kolesky further teaches that in order to demonstrate patterning of multiple cell types, an engineered tissue construct composed of semi‐woven features printed in and out of plane was printed, where a four‐layer construct is produced in a layer‐wise build sequence (page 3127, column 2, paragraph 2; Fig.4, below).  
Kolesky further teaches that cell viability was investigated for two different printed cell types, where the cell viabilities were initially 70% and 61% for the cells which then increased to 81% and 82%, after 7 days (page 3127, column 2, paragraph 3; Fig.4h).  The printed cells proliferate over time leading to similar levels of cell viability after 1 week in culture which suggest that the 3D bioprinting approach is non‐destructive to both primary human fibroblasts and an immortalized mouse fibroblast lines (page 3127, column 2, paragraph 3, to page 3128, column 1, paragraph 1; Fig.4h).


    PNG
    media_image3.png
    843
    1171
    media_image3.png
    Greyscale

In view of the above, Kolesky teaches that known 3D bioprinters and bioprinting methods, hydrogel and fugitive inks, where such 3D bioprinting methods include fabricating engineered tissue constructs replete with vasculature, multiple types of cells, and ECM, were known in the art (i.e., as noted in Figs. 4a and 4b, 3D printing a composition containing living cells to an outer surface (e.g., red HUVECs) of the supply structure to obtain an artificial tissue model with a tissue structure and the supply structure).
A person of ordinary skill in the art would have been motivated to substitute the thermoreversible biomaterials of Kolesky for the tubular mandrels (e.g., fibrin microthreads, collagen coated tubes, mandrels; i.e., preformed first structures consisting of biomaterials) of Rolle, since Rolle teaches that mandrels can be made of any suitable material for cells to adhere to where upon removal a lumen is produced, while Kolesky teaches known thermoreversible biomaterials used produce structures within a tissue construct that when necessary, can be subsequently be removed by its thermoreversible properties.
A person of ordinary skill in the art would have been further motivated to utilize and apply known bioprinting methods as taught in Kolesky to the tissue engineered blood vessel (i.e., an artificial tissue model) compositions comprising cells within Rolle since Rolle teaches known techniques in producing small diameter tissue engineered blood vessels (i.e., an artificial tissue model) through direct cell seeding onto tubular templates or mandrels with known cells (e.g., hMSCs or smooth muscle cells), known cell culture techniques of cell layers or coatings, to produce known tissue models, while Kolesky teaches current state-of-the-art bioprinting technologies for vascularized heterogeneous cell laden tissue constructs, new 3D bioprinting methods for fabricating engineered tissue constructs replete with vasculature, multiple types of cells, and ECM, Kolesky provides example patterns containing different geometries and structures that mimic vascular network designs that can be available by 3D bioprinting, and that engineered constructs of patterning of multiple cell types via a four‐layer construct is produced in a layer‐wise build sequence were printed and tested for cell viability.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the thermoreversible biomaterials of Kolesky for the tubular mandrels (e.g., fibrin microthreads, collagen coated tubes, mandrels; i.e., preformed first structures consisting of biomaterials) of Rolle, since both references are in the field of tissue model constructs, and by doing such a substitution would provide Rolle providing alternative fabrication techniques (e.g., thermoreversible biomaterials) that are known in the art to provide biomaterials that can be removed from a fabricated engineered tissue construct when needed.
A person of ordinary skill in the art would have had a further reasonable expectation of success in utilizing and applying known bioprinting methods as taught in Kolesky to the tissue engineered blood vessel (i.e., an artificial tissue model) compositions comprising cells within Rolle since in doing so would provide an advantage to the Rolle method by providing alternative fabrication techniques that are known in the art to provide fabricating engineered tissue constructs replete with vasculature, multiple types of cells via known 3D bioprinting methods and bioprinters.
With regard to claim 6 and how the compositions are applied, as noted above, Rolle teaches methods for generating small diameter tissue engineered blood vessels (i.e., an artificial tissue model) through direct cell seeding onto tubular templates or mandrels (i.e., coating a preformed first structure), where cells (e.g., hMSCs or smooth muscle cells) are added (e.g., pipetted; interpreted as a type of spray or deposition method) to the channels, where the cells were allowed to seed onto the microthreads (paragraphs 32 and 52; i.e.. the preformed first structure is coated with cells; i.e., complete sheathing of the composition preformed first structure).  
Further, as noted above, Kolesky teaches 3D bioprinters and bioprinting methods known in the art.  It would have been within the purview of one of ordinary skill in the art to utilize known printer devices such as the 3D bioprinters taught in Kolesky since in doing so would allow the manufacture via known state-of-the-art bioprinting technologies to produce vascularized heterogeneous cell laden tissue constructs replete with vasculature and multiple types of cells where cells remain viable after incorporation into the engineered constructs (see also the above rationales; expressly incorporated herein). 
Additionally, with regard to the above teachings, it is also noted that in view of known 3D printing methods for vascularized heterogeneous cell laden tissue constructs, automating a manual activity by providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP § 2144.04(III)).
With regard to claims 21 and 23, as noted above, Rolle teaches a microvascular tissue model where cells (e.g., hMSCs or smooth muscle cells, which are vessel forming cells) are seeded (coated) via pipette (interpreted as a type of spray or deposition method) onto a preformed structured to produce (obtain) a coated first structure with vessel forming cells.  Further, Rolle teaches culturing the coated first structure (without embedding the first structure prior to culturing) to form a supply structure.
Although Rolle teaches the above, Rolle does not teach printing a composition where step (a) is done by 3D printing and that the removal of the preformed first structure is by liquefying the material of the preformed first structure.
The teachings of Kolesky are herein relied upon.  As noted above, Kolesky teaches the use of cell-laden hydrogel inks where the ECM-like ink is a hydrogel ink made of denatured collagen (gelatin; page 3124, column 2, paragraph 2; page 3125, column 1, paragraph 2).  Kolesky also teaches that cell laden inks and fugitive inks can be used in fabricating the engineered constructs (page 3124, column 2, paragraphs 2 and 3, page 3126, columns 1-2).  Kolesky further teaches fabricating tissue constructs by co-printing the fugitive ink and cell-laden hydrogel ink (with neonatal dermal fibroblasts), then depositing pure hydrogel ink to fully encapsulate the printed features followed by photopolymerization to cross-link the hydrogel matrix (page 3127, column 1, paragraph 2).  Next, the fugitive ink is liquefied and removed from the 3D construct and the evacuated channels are endothelialized (page 3127, column 1, paragraph 2).  Kolesky teaches that a 3D vasculature embedded within the tissue construct was observed (Fig. 3). 
Kolesky also teaches that in order to demonstrate patterning of multiple cell types, an engineered tissue construct composed of semi‐woven features printed in and out of plane was printed utilizing the above inks, where a four‐layer construct is produced in a layer‐wise build sequence (page 3127, column 2, paragraph 2; Fig.4).  
A person of ordinary skill in the art would have been motivated to substitute the 3D printing method and inks of Kolesky for the cell seeding (coating via pipette) technique in Rolle (i.e., apply the cells to the mandrels of Rolle by co-printing the Kolesky inks that contain cells onto the Rolle mandrels) since both references are in the fields of tissue engineering, where Kolesky provides updated techniques to apply cells to structures via 3D printing and techniques in providing alternative methods in creating 3 dimensional vasculature structures with the use of fugitive ink that can be removed by liquefying the ink for its removal. 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the 3D printing method and inks of Kolesky for the cell seeding (coating via pipette) technique in Rolle since both references are in the fields of tissue engineering, and in doing so provides an advantage to the Rolle method by expanding its techniques to include 3D printing technology and materials where the cells can be applied to mandrels accurately via 3D printing.  Further, by co-printing both the fugitive ink and cell-laden hydrogel inks onto the mandrel and subsequently liquefying the fugitive ink and removing from the 3D construct, this is an additional advantage since the removed ink produces evacuated channels which are then endothelialized by the cells. 
With regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments (Reply, pages 5-6) have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Applicant argues that none of the prior art disclose or discuss removal of a preformed biomaterial after cultivation (Reply, page 5).  This is not persuasive in view of teachings of Rolle and Kolesky and the rationales for obviousness (expressly incorporated herein).  Applicant’s arguments are also not persuasive in view of the updated rejection based on Applicant’s claim amendments.  
In view of the updated rejection (based upon Applicant’s amendments), the combined teachings provide for the removal of the preformed first structure as discussed above where Rolle teaches tubular mandrels can be made of any suitable material for cells to adhere to, while Kolesky teaches the use of thermally reversible gelation biomaterials within vascularized heterogeneous cell laden tissue constructs and when necessary, the biomaterial can subsequently be removed by its thermoreversible properties (see also the rationale for obviousness; expressly incorporated herein)
Applicant also appears to argue that Rolle does not have the requisite motivation or expectation for success to suggest the present invention (Reply, page 5).  Applicant’s argument is not persuasive in view of the above paragraphs.  Applicant’s arguments are also not found persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the provided rationales for obviousness above (expressly incorporated herein).  
With regard to Applicant’s arguments regarding coating steps to be repeated (Reply, page 6), this is not persuasive since as noted above, repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive.
With regard to Applicant’s arguments concerning angiogenesis (Reply, page 6), this is also not persuasive since they are not commensurate in scope of the claims.  The claims recite a method of producing an artificial tissue model with broad steps in producing such a model.  The teachings of the art of record teach such a model.  It is further noted that the combined teachings teach that the vasculature is made to include fibroblast (outer layer) and endothelial cells (inner layer) where the teachings indicate that such models contemplate biological self-assembly to produce fully vascularized, engineered tissue constructs and that such models open new avenues for fundamental studies of angiogenesis (Kolesky, page 3127, column 1, paragraph 1, page 3128, column 2, paragraph 2). 
It is again noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection is maintained and made for new claims 24-27.

Claims 3, 8 and 16 are rejected under 35 U.S.C. § 103 as obvious over Rolle and Kolesky, as applied to claims 1, 5-7 and 19-27, above, further in view of Neumann, T. (U.S. Patent No. 7,622,298; 2009).  This rejection has been maintained.
The teachings of Rolle and Kolesky, above, are herein relied upon.
Regarding claims 3 and 16, although the combined teachings of Rolle and Kolesky teach that the vessel forming cells can include smooth muscle cells (and additionally hMSCs), Rolle and Kolesky do not teach that the artificial tissue model is an artificial tumor tissue model having a tissue structure containing tumor cells, and wherein the composition containing living cells contains living tumor cells (i.e., primary tumor cells).
Further, regarding claim 8, Rolle and Kolesky do not teach that the supply structure and/or the artificial tissue model formed is fixed with a cytocompatible embedding composition.
Neumann teaches a method of producing a microvessel network (i.e., a tissue model for angiogenesis research, and research in diseases like cancer) where a chamber holding in its center one or more mandrels (i.e., the preformed first structure) is fabricated, where retractable mandrels are assembled within the chamber and mandrel diameter depends on the desired vessel caliber (column 5, lines 45-53; column 9, lines 16-32; claim 1).  The setup can be modified to accommodate single vessels, two vessels, or up entire arrays of vessels in 3D, where the mandrels can be of various materials (e.g., polymer fibers, glass fibers, wires, etc.; column 5, lines 53-58; claims 1-3).  
Regarding claims 3 and 16, Neumann teaches that smooth muscle cells (SMC) can also be seeded onto the mandrels (column 10, lines 65-66).  Neumann further teaches that endothelial cells may be seeded into the SMC sleeves either directly after removal of the mandrel, or after the conditioning and restructuring of the smooth muscle cells (column 11, lines 22-24).  Endothelial cell seeding may also be performed by infusion of an endothelial cell suspension into the SMC sleeve (column 11, lines 24-26).  Alternatively, endothelial cells may be seeded onto the mandrel first, where smooth muscle cells are seeded onto a confluent endothelial cell layer (column 11, lines 31-33).  If desired, seeding fibroblast cells onto the outside of the SMC sleeves can create an adventitial layer (column 11, lines 37-38).  
Neumann also teaches that using endothelial cells only, or combinations of endothelial cells, smooth muscle cells, pericytes, stem cells and bioartificial microvessels (BMVs) can be cultured (coated) around micron-diameter mandrels (column 5, lines 60-62; column 10, lines 14-20; claim 1)  
Neumann also teaches that the cells can be from fragments of healthy or diseased tissue, such as cancer tissue (cancer-tumor cells; column 10, lines 13-15; claims 14-16).  In view of the above, the cancer tissue fragments are primary tumor cells.
Regarding claim 8, Neumann teaches that where thinner wall of mandrels may be protected from rupture by casting a gel (e.g., collagen, gelatin, gelled basement membrane, agar, agarose, alginate, basement membrane proteins or silica gel) around the cell sleeves prior to mandrel extraction (column 8, lines 12-18 and 51-55; claims 1-3, 10 and 11).  In view of the above, Neumann teaches that it was known in the art for a tissue model, the vessel can be protected with collagen, gelatin, gelled basement membrane, agar, agarose, alginate, basement membrane proteins or silica gel where such materials are in contact with the vessel is interpreted as being fixed to a cytocompatible embedding composition.
A person of ordinary skill in the art would have been motivated to utilize the additional cell types (including primary tumor cells) and cytocompatible material from Neumann within the method for producing an artificial tissue model of Rolle and Kolesky since all the cited references are involved in cell biology and engineering, Rolle and Kolesky teach bioprinting methods to produce a tissue engineered blood vessel model, while Neumann teaches producing a microvessel network utilized as a tissue model for angiogenesis research and research in diseases like cancer that use that same type of cells as well as an artificial tumor tissue model that can use tumor cells (i.e., primary tumor cells).
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing and applying known additional cell types (including primary tumor cells) and cytocompatible material from Neumann within the method for producing an artificial tissue model of Rolle and Kolesky since in doing so would provide an advantage to the Rolle and Kolesky method by expanding the cell types utilized in the method and expanding the method into cancer-based microvascular network models by using known tumor cells from primary tumor cell based materials.
With regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.
Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, page 5), Applicant relies on arguments from the rejection of Rolle and Kolesky, above, to argue this rejection.  Therefore, the response set forth above for the rejections based Rolle and Kolesky, above, also applies to this rejection.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631